--------------------------------------------------------------------------------

Exhibit 10.1
 
FOURTH AMENDMENT TO
REVOLVING CREDIT, SECURITY AND WARRANT PURCHASE AGREEMENT


This FOURTH AMENDMENT TO REVOLVING CREDIT, SECURITY AND WARRANT PURCHASE
AGREEMENT (this “Amendment”) dated and with effect as of May 3, 2013 is made and
entered into by and between Roomlinx, Inc., a Nevada corporation (“Borrower”),
and Cenfin LLC, a Delaware limited liability company (the “Lender”).


WHEREAS, the Borrower and the Lender are parties to that certain Revolving
Credit, Security and Warrant Purchase Agreement dated as of June 5, 2009, as
amended by that certain First Amendment to Revolving Credit, Security and
Warrant Purchase Agreement dated as of March 10, 2010, that certain Second
Amendment to Revolving Credit, Security and Warrant Purchase Agreement dated as
of July 28, 2010 and that certain Third Amendment to Revolving Credit, Security
and Warrant Purchase Agreement dated as of December 19, 2011 (the “Credit
Agreement”).


WHEREAS, the Lender has requested and the Borrower has agreed to amend the
Credit Agreement to provide that the making of any and all Revolving Loans shall
be at the sole and absolute discretion of Lender.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments herein referred
to, the parties hereto agree as follows:


ARTICLE I
PURCHASE AND SALE; DETERMINATION OF PURCHASE PRICE


Section 1.1   Use of Defined Terms. Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the Credit
Agreement shall have such meanings when used in this Amendment.


ARTICLE II
AMENDMENTS


Section 2.1   Revolving Loans.  Sections 2.1(a) and 2.1(b) are hereby deleted
and replaced in their entirety as follows:


“(a)           Revolving Credit Commitment. Subject to and upon the terms and
conditions set forth herein, Lender may, in its sole and absolute discretion, at
the request of the Borrower, lend to the Borrower, from time to time during the
Revolving Credit Period, such Revolving Loans as may be requested by the
Borrower in an aggregate principal amount not to exceed $25,000,000.00
outstanding at any time (the “Revolving Credit Commitment”); provided, that each
Borrowing shall be in a principal amount of at least $20,000 and no more than
$500,000.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, repay and reborrow the Revolving
Loans.


 
 

--------------------------------------------------------------------------------

 
 
(b)  Funding of Revolving Loans.  The Revolving Loans may, in the Lender’s sole
and absolute discretion in each instance, be disbursed, as the Borrower shall
direct, upon the satisfaction of the conditions set forth in Sections 7.1 and
7.2.”


Section 2.2   Each Borrowing.


(a)  The introductory clause in Section 7.2 of the Credit Agreement is hereby
deleted and replaced in its entirety as follows:


“The Lender shall have the complete and absolute discretion as to whether to
make any Revolving Loans pursuant to this Agreement.  In the event the Lender
elects to make any Revolving Loan, in its sole and absolute discretion, the
making of each such Revolving Loan shall be subject to the satisfaction of the
following conditions:”


(b)           Section 7.2 of the Credit Agreement is hereby further amended by
deleting existing subsection (c) in its entirety.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES


Section 3.1   Representations and Warranties. In order to induce the Lender to
enter into this Amendment, the Borrower hereby represents and warrants to the
Lender as of the date hereof, as follows:


(a)           Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by the Borrower of this Amendment are within Borrower’s
power, have been duly authorized by all necessary corporate action, and do not:
(i) contravene the constituent documents of Borrower, (ii) violate any
applicable law or regulation or any order of any governmental authority, (iii)
violate or result in the default under any material indenture, agreement or
other instrument binding upon the Borrower or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower, or (iv)
result in the creation or imposition of any lien, claim or encumbrance on any
asset of the Borrower, except for Permitted Liens.


(b)           Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other person or entity is required for the due
execution, delivery or performance by the Borrower of this Amendment.


(c)           Validity, etc.  This Amendment constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles or equity, regardless of whether considered in a proceeding in equity
or at law.


 
 

--------------------------------------------------------------------------------

 


ARTICLE IV
MISCELLANEOUS


Section 4.1   Ratification of and References to the Credit Agreement.  Except
for the amendments expressly set forth above, the Credit Agreement and each
other Transaction Document is hereby ratified, approved and confirmed in each
and every respect.  Reference to this specific Amendment need not be made in the
Credit Agreement, the Transaction Documents, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Credit Agreement, and
reference in any of such items to the Credit Agreement being sufficient to refer
to the Credit Agreement as amended.


Section 4.2   Incorporation of Article 10.  Article 10 of the Credit Agreement
is incorporated by reference herein mulutis muiendis.


***********


 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment to
Revolving Credit, Security and Warrant Purchase Agreement as of the day and year
first written above
          

  CENFIN LLC               By:
/s/ Matthew Hulsizer
    Name:  Matthew Hulsizer     Title:  Manager

 
 

  ROOMLINX, INC.               By:
/s/ Michael S. Wasik
    Name:  Michael S. Wasik     Title:  Chief Executive Officer